Frazer, J.
There was no error in sustaining demurrers to the second and third paragraphs of the answer. They were only argumentative denials of the title of the plaintiff' as averred in the complaint, and no injury to the appellants could result from the rulings upon those demurrers, inasmuch as the same evidence was admissible* under the general denial, which was in. Indeed, the same question, an interesting one, is supposed by counsel on both sides to arise upon the evidence, and is argued with great care and ability. It is one upon which the highest courts of different states are at variance, and upon which, as. now advised,; after considerable investigation, it is apprehended that thisjr court would be equally divided. It turns out, however, that the question is not in this record. There was a motion for a new trial and an exception to the overruling thereof, but no time was asked or given to prepare a bill of exceptions, and none was tendered until the next subsequent term of the *586court, when a bill containing the evidence was filed. It cannot be regarded.
T. M. Brown, for appellants.
J. J. Cheney and E. L. Watson for appellee.
The judgment is affirmed, with'costs.